Exhibit 99.1 Exterran Holdings Reports First-Quarter 2014 Results ●Achieved EBITDA, as adjusted, of $144.8 million for the quarter ●Reported net income from continuing operations attributable to Exterran common stockholders of $0.20 per diluted share, excluding items, for the quarter HOUSTON, May 6, 2014 – Exterran Holdings, Inc. (NYSE: EXH) today reported EBITDA, as adjusted (as defined below), of $144.8 million for the first quarter 2014, compared to $154.4 million for the fourth quarter 2013 and $146.1 million for the first quarter 2013. Revenue was $643.0 million for the first quarter 2014, compared to $739.0 million for the fourth quarter 2013 and $809.9 million for the first quarter 2013. Fabrication backlog was $669.1 million at March 31, 2014, compared to $679.9 million at December 31, 2013 and $994.0 million at March 31, 2013. Fabrication bookings were $276.6 million for the first quarter 2014, compared to $402.9 million for the fourth quarter 2013 and $387.0 million for the first quarter 2013. Exterran Holdings has declared a dividend of $0.15 per share of common stock, a rate of $0.60 per share on an annualized basis, to be paid on May 16, 2014 to stockholders of record at the close of business on May 9, 2014. “First quarter highlights included continued solid performance in all of our business segments and improved profitability in our fabrication operations, which reflect sustained improvement from our performance improvement initiatives,” said Brad Childers, Exterran Holdings’ President and Chief Executive Officer. “We are pleased by recent awards of significant new contract operations projects in Latin America and Exterran Partners’ April 2014 acquisition of compression assets from MidCon Compression L.L.C. Looking at our markets, our overall opportunity set remains promising across our product and service lines, and demand is particularly active for compression products and services in North America,” added Childers. 1 Net income from continuing operations attributable to Exterran stockholders, excluding items, for the first quarter 2014 was $13.9 million, or $0.20 per diluted common share, excluding pretax restructuring charges of $4.8 million related to our North America contract operations and aftermarket services businesses and non-cash pretax long-lived asset impairment charges of $3.8 million related to our North America contract operations business. Net income from continuing operations attributable to Exterran stockholders, excluding items, for all periods excludes the benefit of proceeds from the two previously announced sales of Exterran Holdings’ nationalized Venezuelan assets, which was $22.7 million for the first quarter 2014, compared to $22.4 million for the fourth quarter 2013 and $39.0 million for the first quarter 2013. Net income from continuing operations attributable to Exterran stockholders, excluding items, for the fourth quarter 2013 was $12.1 million, or $0.18 per diluted common share, and net income from continuing operations attributable to Exterran stockholders, excluding items, for the first quarter 2013 was $13.6 million, or $0.21 per diluted common share. Net income attributable to Exterran stockholders for the first quarter 2014 was $32.6 million, or $0.47 per diluted common share, compared to net income attributable to Exterran stockholders for the fourth quarter 2013 of $22.6 million, or $0.34 per diluted common share, and net income attributable to Exterran stockholders for the first quarter 2013 of $50.2 million, or $0.76 per diluted common share. The cash distribution to be received by Exterran Holdings based upon its limited partner and general partner interests in Exterran Partners, L.P. was $13.7 million for the first quarter 2014, compared to $13.0 million for the fourth quarter 2013 and $12.2 million for the first quarter 2013. Conference Call Details Exterran Holdings and Exterran Partners, L.P. will host a joint conference call on Tuesday, May 6, 2014, to discuss their first-quarter 2014 financial results. The call will begin at 11:00 a.m. Eastern Time. To listen to the call via a live webcast, please visit Exterran’s website at www.exterran.com. The call will also be available by dialing 800-446-2782 in the United States and Canada, or +1-847-413-3235 for international calls. Please call approximately 15 minutes prior to the scheduled start time and reference Exterran conference call number 37122286. A replay of the conference call will be available on Exterran’s website for approximately seven days. Also, a replay may be accessed by dialing 888-843-7419 in the United States and Canada, or +1-630-652-3042 for international calls. The access code is 37122286#. ***** EBITDA, as adjusted, a non-GAAP measure, is defined as net income (loss) excluding income (loss) from discontinued operations (net of tax), cumulative effect of accounting changes (net of tax), income taxes, interest expense (including debt extinguishment costs and gain or loss on termination of interest rate swaps), depreciation and amortization expense, impairment charges, restructuring charges, non-cash gains or losses from foreign currency exchange rate changes recorded on intercompany obligations, expensed acquisition costs and other charges. EBITDA, as adjusted, excludes the benefit of the two previously announced sales of Exterran Holdings’ Venezuelan assets. 2 Gross Margin, a non-GAAP measure, is defined as total revenue less cost of sales (excluding depreciation and amortization expense). Gross margin percentage is defined as gross margin divided by revenue. About Exterran Holdings Exterran Holdings, Inc. is a global market leader in full service natural gas compression and a premier provider of operations, maintenance, service and equipment for oil and gas production, processing and transportation applications. Exterran Holdings serves customers across the energy spectrum—from producers to transporters to processors to storage owners.Headquartered in Houston, Texas, Exterran has approximately 10,000 employees and operates in approximately 30 countries. Exterran Holdings owns an equity interest, including all of the general partner interest, in Exterran Partners, L.P. (NASDAQ: EXLP), the leading provider of natural gas contract operations services to customers throughout the United States. For more information, visit www.exterran.com. Forward-Looking Statements All statements in this release (and oral statements made regarding the subjects of this release) other than historical facts are forward-looking statements within the meaning of Section 21E of the Securities Exchange Act of 1934, as amended. These forward-looking statements rely on a number of assumptions concerning future events and are subject to a number of uncertainties and factors, many of which are outside Exterran Holdings’ control, which could cause actual results to differ materially from such statements. Forward-looking information includes, but is not limited to: Exterran Holdings’ financial and operational strategies and ability to successfully effect those strategies; Exterran Holdings’ expectations regarding future economic and market conditions; Exterran Holdings’ financial and operational outlook and ability to fulfill that outlook; demand for Exterran Holdings’ products and services and growth opportunities for those products and services; and statements related to new projects in Latin America and the MidCon acquisition. While Exterran Holdings believes that the assumptions concerning future events are reasonable, it cautions that there are inherent difficulties in predicting certain important factors that could impact the future performance or results of its business. Among the factors that could cause results to differ materially from those indicated by such forward-looking statements are: local, regional, national and international economic conditions and the impact they may have on Exterran Holdings and its customers; changes in tax laws that impact master limited partnerships; conditions in the oil and gas industry, including a sustained decrease in the level of supply or demand for oil or natural gas or a sustained decrease in the price of oil or natural gas; Exterran Holdings’ ability to timely and cost-effectively execute larger projects; changes in political or economic conditions in key operating markets, including international markets; any non-performance by third parties of their contractual obligations; changes in safety, health, environmental and other regulations; and the performance of Exterran Partners. 3 These forward-looking statements are also affected by the risk factors, forward-looking statements and challenges and uncertainties described in Exterran Holdings’ Annual Report on Form 10-K for the year ended December 31, 2013, and those set forth from time to time in Exterran Holdings’ filings with the Securities and Exchange Commission, which are available at www.exterran.com.Except as required by law, Exterran Holdings expressly disclaims any intention or obligation to revise or update any forward-looking statements whether as a result of new information, future events or otherwise. SOURCE Exterran Holdings, Inc. 4 EXTERRAN HOLDINGS, INC. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share amounts) Three Months Ended March 31, December 31, March 31, Revenues: North America contract operations $ $ $ International contract operations Aftermarket services Fabrication Costs and Expenses: Cost of sales (excluding depreciation and amortization expense): North America contract operations International contract operations Aftermarket services Fabrication Selling, general and administrative Depreciation and amortization Long-lived asset impairment Restructuring charges - - Interest expense Equity in income of non-consolidated affiliates ) ) ) Other (income) expense, net ) ) ) Income before income taxes Provision for income taxes Income from continuing operations Income from discontinued operations, net of tax Net income Less: net income attributable to the noncontrolling interest ) ) ) Net income attributable to Exterran stockholders $ $ $ Basic income per common share (1): Income from continuing operations attributable to Exterran common stockholders $ $ $ Income from discontinued operations attributable to Exterran common stockholders Net income attributable to Exterran common stockholders $ $ $ Diluted income per common share (1): Income from continuing operations attributable to Exterran common stockholders $ $ $ Income from discontinued operations attributable to Exterran common stockholders Net income attributable to Exterran common stockholders $ $ $ Weighted average common shares outstanding used in computing income per common share: Basic Diluted Dividends declared and paid per common share $ $
